DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1 and 15 have been amended. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.

Response to Arguments
Applicant's arguments, see Remarks, filed on 03/24/2021, with respect to the rejection(s) of claims 1-20 have been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (Pub # US 2013/0077513 A1 hereinafter Ng) in view of Zhang et al. (Pub # US 2020/0045746 A1 hereinafter Zhang).
Regarding claim 1, Ng teaches “a method in a user equipment, the method comprising: receiving a respective reference signal associated with each of one or more downlink transmit antenna ports in a wireless communication network;” as [(Para. 0256), a TP is represented as a CSI-RS resource…. (Para. 0262), The UE performs … measurement based on CSI-RS…. (Para. 0263), list of TPs (i.e., a white list) in which the UE is only required to try to detect, measure or report the TPs in the list] “determining a value for each of one or more measurable characteristics relative to each of the received reference signals;” [(Fig. 11, item 1106)…. (Para. 0265), channel quality values are measured for each of the TPs designated in step 1104] “receiving one or more parameters including one or more adjustments, each adjustment being specific to at least one of the downlink transmit antenna ports and including adjustments in the form of one or more respective offset values to be applied to at least some of the one or more determined values of the measurable characteristics of the received reference signals;” [(Para. 0226), the power offset and selecting at least one downlink transmit antenna port to function as a serving downlink transmit antenna port for the user equipment, based upon a comparison of the resulting values of the measurable characteristics of the received reference signals after the received one or more adjustments have been applied to the corresponding determined values” [(Para. 0231), If the reference TP is defined as the strongest TP, the UE shall determine the strongest TP taking into account the configured power offset. The strongest TP can be defined as the TP with the highest effective RSRP (RSRPeff) given by RSRPeff=RSRP measured based on CSI-RS of the reference TP+Power Offset Value configured for the reference TP].
However, Ng does not specifically disclose selecting at least one downlink transmit antenna port to function as a serving downlink transmit antenna port for the user equipment based on an availability of a dedicated random access channel resource, wherein the dedicated random access channel resource is a resource dedicated for a particular user equipment to use with a random access channel, which is associated with the selected at least one downlink transmit antenna port.
In an analogous art, Zhang teaches “selecting at least one downlink transmit antenna port to function as a serving downlink transmit antenna port for the user equipment based on an availability of a dedicated random access channel resource, wherein the dedicated random access channel resource is a resource dedicated for a particular user equipment to use with a random access channel, which is associated with the selected at least one downlink transmit antenna port” as [(Para. 0142), The simplest corresponding relationship is to establish a corresponding relationship of a one-to-one mapping between the downlink signal or channel and a subset of a random access physical resource pool. As shown in FIG. 5, for example, a certain block of resource carrying the above-mentioned common signal or channel is referred to as a synchronization signal block (SS block). The SS block is merely a possible name, and does not limit the functional features of the carried corresponding downlink signal or channel. Each SS block corresponds to at least one downlink signal or channel in a specific beam direction or from an antenna port. The SS block has a one-to-one corresponding relationship with a random access physical resource subset. For example, as shown in FIG. 5, a one-to-one correspondence exists between a downlink SS block 1 or a reference signal 1 and a RACH resource 1, a one-to-one correspondence exists between a downlink SS block 2 or a reference signal 2 and a RACH resource 2, a one-to-one correspondence exists between a downlink SS block 3 or a reference signal 3 and a RACH resource 3, and a one-to-one correspondence exists between a downlink SS block 4 or a reference signal 4 and a RACH resource 4.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Ng to provide an effective technique as taught by Zhang for notifying terminal of association between downlink synchronization block or reference signal and time slot for random access by system message [Zhang: Para. 0071].
Regarding claim 2, the combination of Ng and Zhang, specifically Ng teaches “wherein the one or more downlink transmit antenna ports are one or more of synchronization signal block antenna ports, or channel state information-reference signal antenna ports of one or more channel state information- reference signal resources” as [(Para. 0070), the number of CSI-RS ports, or are represented/signaled by TP indices, each of which is mapped to a combination of CSI-RS configuration, CSI-RS subframe configuration and number of CSI-RS ports].
Regarding claim 3, the combination of Ng and Zhang, specifically Ng teaches “further comprising providing to the wireless communication network an identification of the selected at least one serving downlink transmit antenna port by transmitting at least one random access preamble on at least one random access channel resource,” as [(Para. 0103), the TP ID is defined independent of the number of CSI-RS antenna ports (AntennaPortsCount)] “wherein the at least one random access channel resource is associated with the selected at least one serving downlink transmit antenna port” [(Para. 0105), If blind detection of TPs and their associated CSI-RS resources is supported by the UE, higher layer signaling (e.g. by RRC signaling) to inform the UE of the number of CSI-RS antenna ports can be provided by the network when explicit configuration of CSI-RS resources are not available].
Regarding claim 5, the combination of Ng and Zhang, specifically Ng teaches “further comprising transmitting the indication of the selected at least one serving downlink transmit antenna port on a physical uplink control channel” as [(Fig. 11, item 1108)… (Para. 0232), Alternatively, the UE sends the RSRP plus the offset value applied when assessing the triggering condition (excluding Hys)].
Regarding claim 6, the combination of Ng and Zhang, specifically Ng teaches “further comprising receiving the one or more parameters in at least one of a dedicated radio resource control message or a broadcast system information message” as [(Para. 0075), The 
Regarding claim 7, the combination of Ng and Zhang, specifically Ng teaches “wherein the measureable characteristics comprise at least a reference signal received power” as [(Para. 0060), Reference Signal Received Power].
Regarding claim 8, the combination of Ng and Zhang, specifically Ng teaches “wherein the one or more adjustments include one or more reference signal received power offset values and one or more reference signal received power threshold values” as [(Para. 0088), threshold/offset and hysteresis parameters to be configured with report configuration].
Regarding claim 9, the combination of Ng and Zhang, specifically Ng teaches “wherein the one or more reference signal received power offset values include at least one of a first value associated with a current serving downlink transmit antenna port or a second value associated with a downlink transmit antenna port currently not selected as a serving downlink transmit antenna port” as [(Para. 0267), the UE reports measurement results for one or more applicable TPs when an event is triggered, that is, conditions for reporting are fulfilled. One or more events can be used. A first event can include where the TP increases to have an offset better than a reference TP. In this manner, the UE reports if the signal quality of a TP has an offset within that of a reference TP, such as a UE entering a cell, or has become an offset worse than that of a reference TP, such as a UE leaving a cell. If the reference TP is configured by the network, the event is also used to report if the signal quality of a TP that has some offset better than that of a reference TP (e.g. for detecting the strongest TP)…. (Para. 0226)].
claim 10, the combination of Ng and Zhang, specifically Ng teaches “wherein selecting the at least one downlink transmit antenna port is based upon a comparison of the resulting values of the reference signal received power after the received one or more reference signal received power offset values have been applied with the one or more reference signal received power threshold values” as [(Para. 0267), the UE reports measurement results for one or more applicable TPs when an event is triggered, that is, conditions for reporting are fulfilled. One or more events can be used. A first event can include where the TP increases to have an offset better than a reference TP. In this manner, the UE reports if the signal quality of a TP has an offset within that of a reference TP, such as a UE entering a cell, or has become an offset worse than that of a reference TP, such as a UE leaving a cell. If the reference TP is configured by the network, the event is also used to report if the signal quality of a TP that has some offset better than that of a reference TP (e.g. for detecting the strongest TP)…. (Para. 0226)].
Regarding claim 11, the combination of Ng and Zhang, specifically Ng teaches “wherein the one or more adjustments are dependent on a loading condition of each of the one or more downlink transmit antenna ports, wherein the loading condition comprises at least one of a number of users being served by a corresponding downlink transmit antenna port or a number of configured random access channel resources associated with the corresponding downlink transmit antenna port” as [(Para. 0081), For example, the load can be the number of the UEs in its service, or the available air interface resources, such as time/frequency levels of the TP, and the like. The network can prioritize TPs with less load for some of the UEs to measure, report, or associate a transmission power, implement beamforming strategies, and the like. The obtained information can be used for the network to decide which 
Regarding claim 13, the combination of Ng and Zhang, specifically Ng teaches “further comprising: ranking the one or more downlink transmit antenna ports based on the determined value of the measureable characteristics and the received one or more parameters; and selecting the at least one serving downlink transmit antenna port based on ranks of the one or more downlink transmit antenna ports for each of one or more random access preamble transmissions of a random access procedure” as [(Para. 0173), To evaluate if the ranking among the y TPs has changed, the entering and leaving conditions defined previously are used where Mcp is associated with the TP that has a lower rank previously and Mrp is associated with the TP that has a higher rank previously… (Para. 0169)].
Regarding claim 14, the combination of Ng and Zhang, specifically Ng teaches “wherein selecting the at least one downlink transmit antenna port to function as a serving downlink transmit antenna port for the user equipment is further based on an order of earliest available random access channel resources in time wherein each random access channel resource is associated with at least one downlink transmit antenna port” as [(Para. 0076), the list of TPs provided by the network includes a white list in which the UE is only required to try to detect, measure or report the TPs listed. The advantage of this alternative is that the UE is not required to detect, measure, or report TPs that are not listed, which could potentially include many TPs… (Para. 0078 and 0081)].
claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 13.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Zhang, and further in view of Liu et al. (Pub # US 2017/0026962 A1 hereinafter Liu).
Regarding claim 4, the combination of Ng and Zhang, specifically Ng teaches “selecting the at least one downlink transmit antenna port to function as a serving downlink transmit antenna port from the first and second sets of downlink transmit antenna ports” as [(Para. 0133), In one embodiment, the signal quality measurement is based on CSI-RS measurement (e.g., RSRP) is based on one or more alternatives. In one alternative, for signal quality determination for a TP based on the CSI-RS, the CSI-RS port 15 is used. In another alternative, for signal quality determination for a TP based on the CSI-RS, the CSI-RS port 15 is used. If the UE can reliably detect that port 16 is available, the UE uses port 16 in addition to port 15 to 
However the combination of Ng and Zhang does not specifically disclose further comprising: receiving an indication of at least one contention free random access resource associated with a first set of downlink transmit antenna ports and at least one contention based random access resource associated with a second set of downlink transmit antenna ports.
In an analogous art, Liu teaches “further comprising: receiving an indication of at least one contention free random access resource associated with a first set of downlink transmit antenna ports and at least one contention based random access resource associated with a second set of downlink transmit antenna ports” as [(Para. 0046), FIG. 4 illustrates a diagram of the wireless communication system with the UE 101 performing contention-based random access with the base station 102, in accordance with various embodiments. Since there may be many other UEs in the same cell attempting to transmit the same request, there may be a possibility of a collision among the requests coming from various other UEs. Some enhancement in this contention-based random access procedure may reduce or prevent such collisions.]. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Ng to provide an effective technique as taught by Liu for determining a favorable downlink beam of the plurality of downlink beams by providing a method for beam detection and tracking that comprises receiving a set of known reference signals from a base station [Liu: Para. 0005].
Regarding claim 12, the combination of Ng, Zhang and Liu, specifically Liu teaches “wherein the one or more parameters include a duration, wherein the duration is used to decide whether or not to re-select a serving downlink transmit antenna port” as [(Para. 0048), The base station 102 may also instruct the UE 101 to back off for a period of time before retrying the random access attempt.].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463